DETAILED ACTION
1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 12/23/2021.

2.    	Claims 88-107 are pending. Claims 88, 96, 99, 103, and 107 are in independent forms. Claims 1-

87 has been cancelled. Claims 88-107 are new.  

Response to Arguments

3.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts 

of record have been fully considered and are persuasive.


Allowable Subject Matter
4.	Claims 88-107 are allowed over the Prior Art of record.
5.        The following is an examiner’s statement of reasons for allowance:
The best prior art of record found to record are Rebaud (U.S. No. 2004/0261093 A1) and Rabinovitch (U.S. No. 2006/0101521 A1) which teach the claimed invention however fails to disclose the limitations of wherein the requesting one of the plurality of computerized client devices is in data communication with other ones of the plurality of computerized client devices, and wherein the computerized server apparatus is configured to extend the security boundary to the other ones of the plurality of computerized client devices through the requesting one of the plurality of computerized client devices; wherein the computerized server apparatus is configured to implement one or more security policies within the security boundary, wherein the one or more security policies are provided by an operator of the content delivery network or a third-party network operator; transmitting a first cryptographic key to the first one of the computerized client devices, the first cryptographic key configured to enable decryption of the first one of the plurality of encrypted software image; providing at least a second cryptographic key to the first one of the computerized client devices, the second cryptographic key configured to enable decryption of encrypted digital content, that the instant apparatus, method uses as claimed in independent claims 88, 96, 99, 103, 107.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436